Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.

Applicant’s Response
	In the response date 08/19/2022, the Applicant amended claims 1, 9 and 16, and argued against the rejections in the Final rejection dated 06/21/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Qtaibi et al (U.S Pub 2014/013104) (“Al-Qtaibi”) in view of Wang et al (U.S Patent 9,604,194) (“Wang”).
Regarding Claim 1, Al-Qtaibi discloses a composition of matter comprising:
a dispersion of capsules in critical or supercritical carbon dioxide (Abstract; Page 1, paragraphs [0011] and [0012]), the capsules comprising an aqueous solution encapsulated by covalent organic framework particles (Page 1, paragraph [0012]; paragraphs [0014] and [0022]; paragraph [0038]).
Al-Qtaibi, however, fails to expressly disclose wherein the covalent organic framework particles comprise a crystalline porous polymer comprising a heteroatom selected from the group consisting of nitrogen, boron, oxygen, and combinations thereof.

Wang teaches the composition above wherein the covalent organic framework particles comprise a crystalline porous polymer (Abstract; Col 3, lines 22-67; Col 11, lines 13-38; Col 23, lines 38-62; Col 24, Table 3, lines 20-67; Col 28, lines 5-15) comprising a heteroatom selected from the group consisting of nitrogen, boron, oxygen, and combinations thereof (Abstract; Col 6, lines 52-67; Col 22, lines 35-49 [Wingdings font/0xE0] Wang teaches this limitation by illustrating traces of nitrogen adsorptions of the treated carbon-zeolite composites as well as other atoms such as hydrogen and oxygen) for the purpose of creating a framework of microporous carbons such as crystalline zeolite having a specific BET surface area in order to utilize in natural gas storage and transportation systems downhole (Abstract; Col 1, lines 7-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Al-Qtaibi to include covalent organic framework particles  comprising crystalline porous polymers with a specific heteroatom, as taught by Wang, because doing so would help create a framework of microporous carbons such as crystalline zeolite having a specific BET surface area in order to utilize in natural gas storage and transportation systems downhole.

Regarding Claim 2, Al-Qtaibi discloses the composition of claim 1, where the capsules have an aqueous solution diameter in a range of from about 10 nm to 100 µm (Page 3, paragraphs [0036] and [0037]).

Regarding Claim 3, Al-Qtaibi discloses the composition of claim 1, where the covalent organic framework particles are hydrophobic (Abstract; paragraph [0011]; Page 4, paragraph [0038]).

Regarding Claim 4, Al-Qtaibi fails to expressly disclose the composition of claim 1, where a BET surface area of the covalent organic framework particles is in a range of from about 700 to about 3700 m2/g.
Wang teaches the composition of claim 1, where a BET surface area of the covalent organic framework particles is in a range of from about 700 to about 3700 m2/g (Abstract; Col 3, lines 52-67; Col 23, lines 38-62; Col 24, Table 3, lines 20-67; Col 28, lines 5-15) for the purpose of creating a framework of microporous carbons with a specific BET surface area in order to utilize in natural gas storage and transportation systems downhole (Abstract; Col 1, lines 7-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Al-Qtaibi to include covalent organic framework particles with a specific BET surface area value, as taught by Wang, because doing so would help create a framework of microporous carbons with a specific BET surface area in order to utilize in natural gas storage and transportation systems downhole.

Regarding Claim 5, Al-Qtaibi discloses the composition of claim 1, where the capsules have a diameter in a range of from about 10 nm to 100 pm (Page 3, paragraphs [0036] and [0037]).

Regarding Claim 6, Al-Qtaibi discloses the composition of claim 1, where the dispersion comprises in a range of from about 60 to 70 vol. % of the aqueous solution (Abstract; Page 3, paragraphs [0036] and [0037]).

Regarding Claim 7, Al-Qtaibi discloses the composition of claim 1, where the dispersion comprises up to 5.0 wt. % of the covalent organic framework particles (Page 3, paragraphs [0036] and [0037]).

Regarding Claim 8, Al-Qtaibi discloses the composition of claim 1, where the dispersion has a bulk density in a range of from about 0.9 to 1.1 g/mL (Page 1, paragraph [0012]; [0014]; Page 3, paragraphs [0028]-[0029]).

Regarding Claim 9, Al-Qtaibi discloses a method of making a dispersion of aqueous solution capsules (Abstract; Page 1, paragraphs [0011] and [0012]), the method comprising:
providing a medium of critical or supercritical carbon dioxide (Abstract; Page 1, paragraphs [0011] and [0012]);
introducing the aqueous solution into the critical or supercritical carbon dioxide medium (paragraphs [0011] and [0012]); and 21 35367271PATENT APPLICATION ATTORNEY DOCKET NO. 18733-212001CLIENT REF. NO. SA9212
introducing a covalent organic framework particle into the critical or supercritical carbon dioxide medium (Page 1, paragraph [0012]; paragraphs [0014] and [0022]; paragraph [0038]).
Al-Qtaibi, however, fails to expressly disclose wherein the covalent organic framework particles comprise a crystalline porous polymer comprising a heteroatom selected from the group consisting of nitrogen, boron, oxygen, and combinations thereof.

Wang teaches the methods above the covalent organic framework particles comprise a crystalline porous polymer (Abstract; Col 3, lines 22-67; Col 11, lines 13-38; Col 23, lines 38-62; Col 24, Table 3, lines 20-67; Col 28, lines 5-15) comprising a heteroatom selected from the group consisting of nitrogen, boron, oxygen, and combinations thereof (Abstract; Col 6, lines 52-67; Col 22, lines 35-49 [Wingdings font/0xE0] Wang teaches this limitation by illustrating traces of nitrogen adsorptions of the treated carbon-zeolite composites as well as other atoms such as hydrogen and oxygen) for the purpose of creating a framework of microporous carbons such as crystalline zeolite having a specific BET surface area in order to utilize in natural gas storage and transportation systems downhole (Abstract; Col 1, lines 7-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Al-Qtaibi to include covalent organic framework particles  comprising crystalline porous polymers with a specific heteroatom, as taught by Wang, because doing so would help create a framework of microporous carbons such as crystalline zeolite having a specific BET surface area in order to utilize in natural gas storage and transportation systems downhole.

Regarding Claim 10, Al-Qtaibi discloses the method of claim 9, where the aqueous solution is introduced into the critical or supercritical carbon dioxide medium via a pump configured to introduce fluids at a temperature and pressure greater than a temperature of the critical or supercritical carbon dioxide medium and a pressure greater than a pressure of the critical or supercritical carbon dioxide medium (Page 2, paragraph [0014]; paragraph [0024]).

Regarding Claim 11, Al-Qtaibi discloses the method of claim 9, where the aqueous solution and the covalent organic framework particle are introduced into the critical or supercritical carbon dioxide medium simultaneously (Page 2, paragraph [0014]; paragraph [0024]).

Regarding Claim 12, Al-Qtaibi discloses the method of claim 9, where the aqueous solution is introduced into the critical or supercritical carbon dioxide medium prior to the covalent organic framework particle being into the critical or supercritical carbon dioxide medium (Page 2, paragraph [0014]; paragraph [0024]).

Regarding Claim 13, Al-Qtaibi discloses the method of claim 9, where the covalent organic framework particle is introduced into the critical or supercritical carbon dioxide medium prior to the aqueous solution being introduced into the critical or supercritical carbon dioxide medium (Page 2, paragraph [0014]; paragraph [0024]).

Regarding Claim 14, Al-Qtaibi fails to expressly disclose the method of claim 9, where a BET surface area of the covalent organic framework particles is in a range of from about 700 to about 3700 m2/g.
Wang teaches the method of claim 9, where a BET surface area of the covalent organic framework particles is in a range of from about 700 to about 3700 m2/g (Abstract; Col 3, lines 52-67; Col 23, lines 38-62; Col 24, Table 3, lines 20-67; Col 28, lines 5-15) for the purpose of creating a framework of microporous carbons with a specific BET surface area in order to utilize in natural gas storage and transportation systems downhole (Abstract; Col 1, lines 7-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Al-Qtaibi to include covalent organic framework particles with a specific BET surface area value, as taught by Wang, because doing so would help create a framework of microporous carbons with a specific BET surface area in order to utilize in natural gas storage and transportation systems downhole.

Regarding Claim 15, Al-Qtaibi discloses the method of claim 9, where the dispersion has a bulk density in a range of from about 0.9 to 1.1 g/mL (Page 1, paragraph [0012]; [0014]; Page 3, paragraphs [0028]-[0029]).

Regarding Claim 16, Al-Qtaibi discloses a method comprising:
introducing into a hydrocarbon-bearing formation a dispersion of aqueous solution capsules in a medium of critical or supercritical carbon dioxide (Abstract; Page 1, paragraphs [0011] and [0012]), the capsules comprising an aqueous solution encapsulated by covalent organic framework particles (Page 1, paragraph [0012]; paragraphs [0014] and [0022]; paragraph [0038]).
Al-Qtaibi, however, fails to expressly disclose wherein the covalent organic framework particles comprise a crystalline porous polymer comprising a heteroatom selected from the group consisting of nitrogen, boron, oxygen, and combinations thereof.

Wang teaches the methods above the covalent organic framework particles comprise a crystalline porous polymer (Abstract; Col 3, lines 22-67; Col 11, lines 13-38; Col 23, lines 38-62; Col 24, Table 3, lines 20-67; Col 28, lines 5-15) comprising a heteroatom selected from the group consisting of nitrogen, boron, oxygen, and combinations thereof (Abstract; Col 6, lines 52-67; Col 22, lines 35-49 [Wingdings font/0xE0] Wang teaches this limitation by illustrating traces of nitrogen adsorptions of the treated carbon-zeolite composites as well as other atoms such as hydrogen and oxygen) for the purpose of creating a framework of microporous carbons such as crystalline zeolite having a specific BET surface area in order to utilize in natural gas storage and transportation systems downhole (Abstract; Col 1, lines 7-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Al-Qtaibi to include covalent organic framework particles  comprising crystalline porous polymers with a specific heteroatom, as taught by Wang, because doing so would help create a framework of microporous carbons such as crystalline zeolite having a specific BET surface area in order to utilize in natural gas storage and transportation systems downhole.

Regarding Claim 17, Al-Qtaibi fails to expressly disclose the method of claim 16, where a BET surface area of the covalent organic framework particles is in a range of from about 700 to about 3700 m2/g.
Wang teaches the method of claim 16, where a BET surface area of the covalent organic framework particles is in a range of from about 700 to about 3700 m2/g (Abstract; Col 3, lines 52-67; Col 23, lines 38-62; Col 24, Table 3, lines 20-67; Col 28, lines 5-15) for the purpose of creating a framework of microporous carbons with a specific BET surface area in order to utilize in natural gas storage and transportation systems downhole (Abstract; Col 1, lines 7-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Al-Qtaibi to include covalent organic framework particles with a specific BET surface area value, as taught by Wang, because doing so would help create a framework of microporous carbons with a specific BET surface area in order to utilize in natural gas storage and transportation systems downhole.

Regarding Claim 18, Al-Qtaibi discloses the method of claim 16, where the covalent organic framework particles are hydrophobic (Abstract; paragraph [0011]; Page 4, paragraph [0038]).

Regarding Claim 19, Al-Qtaibi discloses the method of claim 16, where the dispersion comprises in a range of from about 60 to 70 vol. % of the aqueous solution (Abstract; Page 3, paragraphs [0036] and [0037]).

Regarding Claim 20, Al-Qtaibi discloses the method of claim 16, where the dispersion comprises up to 5.0 wt. % of the covalent organic framework particles (Page 3, paragraphs [0036] and [0037]).

Response to Arguments
Applicant’s arguments filed 08/19/2022 have been fully considered but are not persuasive.
The applicant argues wherein the combination of references Al-Qtaibi and Wang fail to disclose and/or teach the newly added claim limitations “covalent organic framework particles, wherein the covalent organic framework particles comprise a crystalline porous polymer comprising a heteroatom selected from the group consisting of nitrogen, boron, oxygen, and combinations thereof,” as instantly recited by Independent claims 1, 9 and 16.
The examiner respectfully disagrees.
The office action discloses wherein primary reference Al-Qtaibi discloses a composition comprising a dispersion of capsules in critical or supercritical carbon dioxide (Abstract; Page 1, paragraphs [0011] and [0012]), wherein the capsules comprise an aqueous solution encapsulated by covalent organic framework particles (Page 1, paragraph [0012]; paragraphs [0014] and [0022]; paragraph [0038]).  The examiner acknowledges wherein primary reference Al-Qtaibi fails to expressly disclose wherein the covalent organic framework particles comprise a crystalline porous polymer.
The examiner brings in secondary reference Wang to teach the composition above wherein the covalent organic framework particles comprise a crystalline porous polymer (Abstract; Col 3, lines 22-67; Col 11, lines 13-38; Col 23, lines 38-62; Col 24, Table 3, lines 20-67; Col 28, lines 5-15), wherein the crystalline porous polymer comprises a heteroatom selected from the group consisting of nitrogen, boron, oxygen, and combinations thereof (Abstract; Col 6, lines 52-67; Col 22, lines 35-49 [Wingdings font/0xE0] Wang teaches this limitation by illustrating traces of nitrogen adsorptions of the treated carbon-zeolite composites as well as other atoms such as hydrogen and oxygen) for the purpose of creating a framework of microporous carbons such as crystalline zeolite having a specific BET surface area in order to utilize in natural gas storage and transportation systems downhole (Abstract; Col 1, lines 7-12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Al-Qtaibi to include covalent organic framework particles  comprising crystalline porous polymers with a specific heteroatom, as taught by Wang, because doing so would help create a framework of microporous carbons such as crystalline zeolite having a specific BET surface area in order to utilize in natural gas storage and transportation systems downhole.
As a result, in light of all of the arguments presented above, the rejection stands as previously set forth.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        


/ZAKIYA W BATES/Primary Examiner, Art Unit 3674